Citation Nr: 1442858	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for papillary carcinoma of the thyroid, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In July 2013, the Board last remanded this case.  

The Board previously referred the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  This issue has not yet been addressed by the RO in the first instance and is again REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim has been processed using VA's Virtual System.  In viewing the virtual records, the Veteran's service treatment records (STRs) are not included and need to be associated with the record.  The recent VA examination referred to the presence of the claims file, so it appears that a paper file exists for this Veteran and perhaps the STRs are contained therein and have not been uploaded into VA's Virtual System.

The July 2013 Board remand instructed that an addendum be obtained from the VA examiner who conducted the January 2012 VA examination to determine if the Veteran's thyroid cancer is etiologically related to service to include presumed herbicide exposure and/or was manifest in the initial post-service year.  The requested addendum was provided in September 2013.  The examiner opined that the Veteran's papillary thyroid carcinoma is less likely than not developed to a compensable degree within one year of separation from active service.  The rationale for this conclusion is that medical literature and review of records reveal that papillary thyroid cancer is diagnosed based on biopsy of a palpable nodule.  This was found well after one year of discharge.  However, the examiner went on to state that the Veteran did present with a palpable nodule within one year of discharge, and also indicated that one of the causes of this carcinoma was a prior benign thyroid nodule.  However, the examiner indicated that the Veteran did not have this risk factor which appears to contradict with the earlier statement.  

In light of the foregoing, a clarifying opinion must be obtained.  This information was reiterated in the subsequent supplemental statement of the case.  

In an August 2014 letter, the Board informed the Veteran that there was some discrepancy as to who represented him and requested that he provide clarification.  He was informed that if he did not respond, the Board would assume that VFW was his representative.  Nevertheless, on remand, the Veteran should provide an updated Power of Attorney for his representative.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should provide an updated Power of Attorney for his representative.

2.  Obtain copies of the Veteran's STR's, either associated with the claims file or uploaded into VA's Virtual System.

3.  Obtain a medical addendum by the VA examiner who provided the September 2013 opinion or, if unavailable, from another VA examiner.  The record should be reviewed.  The September 2013 opinion should be addressed and the apparent discrepancy regarding a thyroid nodule being present within one year of service should be clarified.  

The examiner should then indicate whether it is more likely than not, less likely than not, or at least as likely as not, that thyroid cancer had its clinical onset during service or is related to any in-service disease, event, or injury; was manifest in the initial year of separation; or is related to presumed inservice herbicide exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



